Citation Nr: 1428205	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  09-36 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, including depression and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bursitis (right elbow).

3.  Entitlement to service connection for left elbow disability.

4.  Entitlement to service connection for lower back disability.

5.  Entitlement to service connection for foot disability.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

 The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 and April 2010 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In March 2014, the Veteran was afforded a video conference hearing before an Acting Veterans Law Judge (VLJ).  During the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.  The Veteran submitted more evidence in May 2014, some of which did not include a waiver of RO review.  Because this case is being remanded for another reason, the RO will have the opportunity for initial review of this evidence.  See also Section 501 of Public Law 112-154, 38 U.S.C. § 7105 (2013).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In March 2014, the Veteran testified at a video conference hearing before an Acting VLJ.  In May 2014, the Board informed the Veteran that it was unable to produce a written transcript of the proceeding and offered him the opportunity to testify at another hearing pursuant to 38 C.F.R. § 20.717 (2013).  In a May 2014 response, the Veteran elected to present testimony before a VLJ at the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a personal hearing at the RO, or a video conference if he so chooses, before a Veterans Law Judge.  Notify the Veteran and his representative of the date, time, and place of the hearing.  After a hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


